Citation Nr: 1814195	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-39 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to July 28, 2017, and in excess of 40 percent thereafter, for memory loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Lilly, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to August 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013, Decision Review Officer Decision of the Department of Veterans Affairs (VA) Regional Office (RO) through the Appeals Management Center (AMC), wherein the Veteran was granted service connection for a neurocognitive disorder due to electroshock therapy and assigned a 10-percent  rating.  

The Board remanded the matter in July 2017 for further development.  On remand an addendum VA opinion was provided and in December 2017 the RO increased the Veteran's disability rating for memory loss from 10 to 40 percent effective on July 28, 2017.  As this increase does not represent the maximum rating available, the issue remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In December 2017, the RO also issued a supplemental statement of the case, which adjudicated the claim on the merits.  The Board is satisfied that there has been substantial compliance with its remand directives.  Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  Therefore, the Board will proceed in considering this claim on the merits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's memory loss has been manifested by objective evidence on testing of mild loss of memory, attention, concentration, executive functions resulting in mild functional impairment.  

2.  The Veteran's memory loss has been manifested by occupational and social impairment with occasional decrease in work efficiency due to mild memory loss for the entire appeal period.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an evaluation of 40 percent, but not in excess thereof, for the service-connected memory loss have been met for the entire appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 9327-8045 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Board finds that the VA's duty to notify has been satisfied.  The Board notes that in the February 2010 and June 2010 letters, the VA notified the Veteran of the evidence necessary to substantiate his claims, and informed him of the steps VA had taken.  

Regarding the Veteran's claim for an initial rating for memory loss, VA has satisfied its duty to notify because an appeal for an initial rating following a grant of service connection requires no additional VCAA notice with respect to the downstream issue of the initial rating assigned to the now service-connected disability.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006).



II.  Increased Rating

The Veteran contends that "he is entitled to an initial disability rating in excess of 10 percent for memory loss, prior to July 28, 2017, and 40 percent thereafter."  See January 2018 Appellate Brief.  The Board agrees.

The Veteran's memory loss has been evaluated as 10 percent disabling prior to July 28, 2017, and as 40 percent disabling after that date, under 38 C.F.R. § 4.124a, DC 9327-8045.  Although the Veteran does not have traumatic brain injury (TBI), the Veteran's memory loss has been rated by analogy under Diagnostic Codes 9327-8045, entitled General Rating for Mental Disorders and Residuals of TBI Rating Schedule.  See Vogan v. Shinseki, 24 Vet. App. 159, (2010)(VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatology of the ailments.).

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Pyramiding, which is the evaluation of the same disability or the manifestation of a disability under different DCs is not permitted.  38 C.F.R. 4.14.  Conversely, if the manifestations are clearly separable, VA may assign a separate evaluation for each condition so long as none of the symptomology of any one of the conditions is duplicative or overlapping with the other condition(s).  Esteban v. Brown, 8 Vet. App. 259, 261-62 (1994).  

Here, the July 2017 VA examiner identified that the Veteran has cognitive impairment.  As such, the Board will consider whether the Veteran's disability will be evaluated under the Schedule of Ratings - Neurological Conditions and Convulsive Disorders for DC 8045.  38 C.F.R. § 4.124(a).  Additionally, the Veteran will also be evaluated  under the Schedule of Ratings - Mental Disorders for DC 9327 based on the examiner's diagnosis of mild neurocognitive disorder.  38 C.F.R. § 4.130, to assess which will provide the Veteran with the highest rating.  Given such, the following criteria are applicable to the Veteran's claim.

A) DC 8045 - Residuals of Traumatic Brain Injury

Diagnostic Code 8045 provides evaluation for three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning: (1) cognitive (which is common in varying degrees after a traumatic brain injury), (2) emotional/behavioral, and (3) physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124a, DC 8045.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.

Evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, DC 8045.

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate DC.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 
 
Evaluate cognitive impairment and subjective symptoms:  The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  

B)	DC 9327 - Organic Mental Disorder, Other

Diagnostic Code 9327, in effect prior to August 4, 2014, applies to an organic mental disorder, other (including personality change due to a general medical condition).  As of August 4, 2014, Diagnostic Code 9327 was replaced by Diagnostic Code 9310, for unspecified neurocognitive disorder.  Both are rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

Under the General Rating Formula, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30-percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50-percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70-percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100-percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Factual Background

The Veteran filed a claim for brain injury due to electroshock (ECT) treatments in January 2010.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension.  His service treatment records confirm that he received ECT therapy during service.  Following exit from service, the Veteran was granted service connection for schizophrenic reaction, paranoid type in complete remission and assigned a 0-percent disability rating.  See June 1959 Rating Decision.  

In July 2003, the Veteran was treated for a transient ischemic attack (TIA).  See January 2003, Spokane, Washington VA Medical Center (VAMC) record in CAPRI received on July 6, 2010.  A computerized axial tomography (CT) scan confirmed bifrontal atrophy.  In a March 2010 outpatient visit, the Veteran reported that he did not recall having a TIA or why his medication was changed from Agronex to Aspirin.  See March 2010, Spokane VAMC Record in CAPRI received on October 27, 2010.

In July 2013, the Veteran was examined by a VA psychologist.  See July 2013 VA Mental Disorders Disability Benefits Questionnaire (DBQ).  The examiner assessed the Veteran with "[Rule/out] Cognitive Impairment Secondary to [Electroshock Therapy] Treatment."  During the examination, the Veteran reported that he experienced significant memory problems including "difficulty reading and writing" and reported being "unable to complete any paperwork."  During the examination, the Veteran denied any other psychiatric problems except for memory impairment.  He also reported that he forgets names of friends and family members.  The examiner noted that the Veteran's Folstein Mini Mental State Examination was within normal limits.  The examiner opined that the Veteran had "mild memory loss, such as forgetting names, directions or recent events."  The examiner also noted that the Veteran "clearly has memory problems" in acknowledging that "memory impairment is a known side effect of ECT."  The Examiner also "recommended that Neuropsychological testing be completed to objectively evaluate the extent of his cognitive impairment."  

The Veteran  was also afforded a second VA examination in July 2013.  See July 2013 VA Central Nervous Disorders DBQ, in CAPRI received July 31, 2017.  The examiner noted the Veteran had been diagnosed with TIA in 2003.  The examiner also noted that "it was apparent that the Veteran at times struggles to find the right words, he struggles to explain details of his past."  The examiner stated that the Veteran had "cognitive disability, and memory loss."  The examiner also opined that the "Veteran had head CT in 2003 that showed mild bifrontal brain atrophy; ECT treatments can cause brain changes such as this.  And at least as likely as not this atrophy was caused by the 12 ECT treatments."  

In July 2015, the Veteran was afforded a VA Neuropsychology examination.  See VA Neuropsychology Examination DBQ, Medical Opinion.  The Veteran was oriented in all spheres during the examination.  See VA Neuropsychology Examination DBQ.  The Veteran denied problems with visio-spatial ability, executive functioning, and judgment.  The examiner noted the Veteran had "cognitive decline from previous level of performance in one or more cognitive domains is indicated by objective evidence on neuropsychological evaluation."  The examiner also diagnosed the Veteran with mild neurocognitive disorder due to multiple etiologies without behavioral disturbance.  The examiner noted that imaging studies related to the 2003 TIA indicate mild bifrontal brain atrophy.

Pursuant to a Board remand in July 2017, the 2015 VA examiner provided an addendum opinion.  See 2017 VA Mental Health Examination, DBQ.  Specifically, the examiner noted that the Veteran's "[b]rain imaging was normal in 1994 but showed bifrontal lobe atrophy in 2003."  The examiner opined that based on her review of the 2015 VA examination, the Veteran had "cognitive deficits noted in language fluency, executive functioning for word generation, graphomotor visual scanning and processing speed, and visual memory for learning and recalling simple shapes."  Specifically, the examiner opined that the Veteran's cognitive deficits are best described as "impaired abstract thinking; inability to perform occupational tasks due to mild memory loss (such as forgetting names, directions, recent events."  Additionally, the examiner stated that "[t]here is objective evidence on testing of mild impairment of memory (and/or attention, and/or concentration, and/or executive functions) resulting in mild functional impairment."  The examiner also found that the Veteran's reports of no significant problems in social or occupational functioning were consistent with the 2015 VA examination results.  

Analysis

After a review of all of the evidence, the Board finds that a rating of 40 percent is warranted for the Veteran's memory loss for the entire appeal period.

The VA examiner in 2015 noted that the Veteran had cognitive decline which was indicated by objective evidence on neuropsychological evaluation.  The same examiner provided an addendum opinion in 2017, noting that there was objective evidence on testing of mild memory loss.  

In this case, the highest evaluation the Veteran received was a "2" for objective evidence on testing of mild impairment of memory, attention, concentration, or executive functioning.  The medical evidence of record does not include any indications of increased symptomatology that would warrant a "3" in any category.  Two equates to a rating of 40.  Hence, the Veteran is entitled to a 40-percent rating.

The Board has considered if the Veteran is entitled to a rating higher than 40 percent; however, a rating  in excess of 40 percent is not warranted because the Veteran's symptoms do not reflect objective evidence on testing of moderate loss of memory, attention, concentration executive functions resulting in moderate functional impairment.  

The Board also considered the Veteran's memory loss and or mild neurocognitive disorder under the General Rating for Mental Disorders.  The Board finds that the Veteran's symptoms only warrant a 30-percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms of mild memory loss for the entire period on appeal.  Although the Examiner stated the Veteran's cognitive deficits include "impaired abstract thinking," the Board finds that an initial evaluation of 50 percent is not warranted, where the Veteran's symptoms are  not severe enough to produce occupational and social impairment with reduced reliability and productivity and were not shown to be of such severity to have resulted in occupational and social impairment with deficiencies in most areas.  The Veteran's symptoms do not more closely approximate the symptoms contemplated by the 50-percent rating.  See Vasquez-Claudio v. Shinseki, 713 F. 3d 112, 118 (Fed. Cir. 2012) (Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas.").  In sum, there is no evidence that  impairment of short and long-term memory, e.g. retention of highly learned material, forgetting to complete tasks, impaired judgment, disturbances of motion and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Board, therefore finds, that the Veteran's symptoms are not of such severity to approximate or more nearly approximate, the criteria for an initial evaluation in excess of 30 percent under DC 9327.  Given that this rating is not higher than the rating under DC 8045, the Veteran would not benefit from rating under this diagnostic code. 

Moreover, the Board further finds that a separate rating under the General Rating for Mental Disorders for the Veteran's memory loss is not warranted because it would violate the anti-pyramiding rule as he would be compensated for memory loss under both diagnostic codes.  See Mittleider v. West, 111 Vet. App. 181 (1998) (requiring VA to include all symptoms of diagnosed mental disorders in a single evaluation "when it is not possible to separate the effects" of those disorders).

Considering the Veteran's consistent subjective complaints of memory impairment to the VA examiners attributing such defect to ECT treatments, and the CT scan of the Veteran's brain in 2003 which showed mild bifrontal atrophy, the Board will resolve reasonable doubt in favor of the Veteran and find that the 40-percent rating should date back to the date of claim.  Accordingly, the Veteran's memory loss is appropriately rated as 40-percent disabling under DC 8045 for the entire appeal period.

In summary, the Board finds that the Veteran's memory loss resulting in mild functional impairment based on objective evidence on testing of mild loss of memory, attention, concentration executive functions.  Accordingly, the Board concludes for the entire period on appeal, a 40-percent rating, but no higher, is warranted.  The Board has considered the benefit of the doubt; however, the evidence is not in equipoise.  Thus, it is not for application in this instance, and the criteria for a rating in excess of 40 percent have not been met.  38 C.F.R. §§ 4.124a, 4.130, DC 9327-8045.


ORDER

Entitlement to an initial disability rating of 40 percent, but no higher, for memory loss is for the entire period on appeal is granted.  








____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


